DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claim 1-16 in the reply filed on September 30, 2022 is acknowledged.  The traversal is on the ground(s) that “there would be no undue search burden in searching Species 1 and Species 2.  This is not found persuasive because Species 2 is directed at a tube including, inter alia, a plurality of strands in a braided pattern.  Species 2 is not an obvious variant of Species 1, which is directed a to a tube including, inter alia, a plurality of ribs.  Also, the species have acquired a separate status in the art in view of their different classification.  Moreover, the species have acquired a separate status in the art due to recognized divergent subject matter.  For example, a search for Species 1 would entail, for example, subject matter directed at stents or catheter sheaths; while a search for Species 2 would entail, for example, subject matter directed at braided sutures or braided, prosthetic ligaments.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vo et al. (8,585,643).  Vo et al. disclose, at least in figures 5-7, 11, 12, and 13A and col. 5, line 1 to col. 6, line 36; col. 8, lines 21-54; col. 12 lines 24-67; and col. 9, lines 1-5; a tube forming the body of a catheter assembly, the tube comprising: a tubular support framework (26) comprising a proximal end, a distal end, and a longitudinal axis, the support framework comprising: one or more spines (34) extending longitudinally between the proximal end and the distal end; a plurality of ribs (32, 44) disposed along a length of the one or more spines defining a lumen of the support framework extending therethrough; junction points connecting one or more ribs of the plurality of ribs with the one or more spines; and a polymeric cover (40, as shown in fig. 7 and col. 12, lines 24-24-31) disposed around at least a portion of the support framework; wherein at least one of the one or more spines has a proximal spine width different from a distal spine width between the proximal end and the distal end of the support framework (according to col. 9, lines 1-5); wherein the tube further comprises spacing between adjacent ribs which varies between the proximal end and the distal end of the support framework (according to col. 6, lines 17-27); wherein the ribs are disposed in a helical configuration along the length of the one or more spines (e.g., as shown in fig. 5 and 6); wherein the one or more spines are disposed as helical spines in a helical configuration about the longitudinal axis of the support framework (e.g., as shown in fig. 5 and 6); wherein at least one of the plurality of ribs has a first rib width different than a second rib width of another rib of the plurality of ribs (according to col. 9, lines 1-3); wherein the ribs are disposed at an angle less than 90 degrees with respect to the longitudinal axis of the support framework (according to col. 5, lines 30-34); wherein the junction points comprising cutouts (28) configured to relieve strain in the support framework at the junction points; wherein the ribs (34) comprising a non-planar cross-section where the profile of the ribs comprise one or more curves (as shown in fig. 13A); wherein two or more ribs of the plurality of ribs merge into a spine connector (e.g., 44), the spine connector having a single junction point with each of the one or more spines; and wherein the ribs comprise a non-planar cross-section where the profile of the ribs comprise one or more curves (e.g., 34, as shown in fig. 13A).
Vo et al. also disclose a tube forming the body of a catheter assembly, the tube comprising: a tubular support framework (26) comprising a proximal end, a distal end, an internal lumen, and a pattern of radial slots (28) configured around a longitudinal axis; and a polymeric cover (40) disposed around at least a portion the support framework; wherein the tube further comprises two interrupted spines (34) formed from patterning adjacent radial slots offset by 90 degrees (e.g., as shown in fig. 5 or 11); wherein the interrupted spines are configured to define two bending planes perpendicularly aligned along the longitudinal axis; wherein the radial slots comprise a helix pattern (e.g., as shown in fig. 5 and 6), the slots aligned to form one or more continuous spines (34); wherein the radial slots are fully circumferential around the longitudinal axis of the tubular support framework, the radial slots forming an axial series of rings(32) between the proximal end and the distal end.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (8,382,742) in view of Vo et al. (8,585,643). Hermann et al. disclose the invention substantially as claimed. Hermann et al. disclose, at least in figures 1A, 1B, and 5 and col. 12, lines 29-57; a tube forming the body of a catheter assembly, the tube comprising: a tubular support framework  (23) comprising a proximal end, a distal end, an internal lumen, and a pattern of radial slots (between elements 24) configured around a longitudinal axis; wherein the radial slots form an axial series of rings between the proximal end and the distal end, and wherein the rings comprise interlocking features (104, 106) configured to engage with adjacent rings. However, Hermann et al. do not explicitly disclose a polymeric cover disposed around at least a portion the support framework.  Vo et al. teach, in figure 7 and col. 12, line 24 to col. 13, line 19; a polymeric cover (40) disposed around at a portion of a support framework (26).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Vo et al., to modify the tube of Hermann et al., so that it includes a polymeric cover disposed around at least a portion the support framework.  Such a modification would provide a lubricious coating for the framework and allow the framework to have improved steerability and tissue crossing capability when it is used in surgery.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al. (6,022,343) teach a tube.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771